
	
		I
		111th CONGRESS
		2d Session
		H. R. 5509
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Holden (for
			 himself and Mr. Goodlatte) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To support efforts to reduce pollution of the Chesapeake
		  Bay watershed and to verify that reductions in pollution have been achieved,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Chesapeake Bay Program
			 Reauthorization and Improvement Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Modification of Chesapeake Bay Program under Clean
				Water Act.
					Sec. 3. Establishment of independent commission to oversee and
				administer nutrient and sediment trading program for Chesapeake Bay
				States.
					Sec. 4. Chesapeake Bay watershed assurance
				standards.
					Sec. 5. Technical guidelines for environmental services
				markets.
					Sec. 6. Chesapeake Bay watershed pilot program for creating
				environmental service markets.
				
			2.Modification of
			 Chesapeake Bay Program under Clean Water Act
			(a)DefinitionsSection 117(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1267(a)) is amended—
				(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (9), respectively;
				(2)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Chesapeake Bay
				StateThe term
				Chesapeake Bay State or State means Delaware,
				Maryland, New York, Pennsylvania, Virginia, West Virginia, and the District of
				Columbia.
						;
				and
				(3)by inserting after
			 paragraph (6), as redesignated, the following new paragraphs:
					
						(7)Chief
				ExecutiveThe term chief executive means—
							(A)in the case of a
				State or Commonwealth, the Governor of the State or Commonwealth; and
							(B)in the case of the
				District of Columbia, the Mayor of the District of Columbia.
							(8)Restoration
				ActivitiesThe term restoration activities means
				any Federal or State programs that directly protect, conserve, or restore
				habitat, water resources, or water quality in the Chesapeake Bay watershed,
				including programs that promote responsible land use and stewardship in the
				Chesapeake Bay
				ecosystem.
						.
				(b)Chesapeake Bay
			 crosscut financial reportSection 117 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and
			 inserting the following new subsection:
				
					(j)Financial
				report
						(1)Financial report
				requiredBeginning with the
				budget submission for fiscal year 2012, the Director of the Office of
				Management and Budget, in consultation with other appropriate Federal agencies
				and the chief executive of each Chesapeake Bay State, shall submit to Congress
				a financial report containing—
							(A)a summary of an
				interagency crosscut budget that displays—
								(i)the proposed
				funding for any Federal restoration activity to be carried out in the
				succeeding fiscal year, including any planned interagency or intra-agency
				transfer, for each of the Federal agencies that carry out restoration
				activities;
								(ii)to the extent that information is
				available, the estimated funding for any State restoration activity to be
				carried out in the succeeding fiscal year;
								(iii)all expenditures for Federal restoration
				activities from the preceding 3 fiscal years, the current fiscal year, and the
				succeeding fiscal year; and
								(iv)all expenditures, to the extent that
				information is available, for State restoration activities during the
				equivalent time period described in clause (iii);
								(B)a detailed
				accounting of all funds received and obligated by all Federal agencies for
				restoration activities during the current and preceding fiscal years, including
				the identification of funds which were transferred to a Chesapeake Bay State
				for restoration activities;
							(C)to the extent that
				information is available, a detailed accounting from each State of all funds
				received and obligated from a Federal agency for restoration activities during
				the current and preceding fiscal years; and
							(D)a description of
				each of the proposed Federal and State restoration activities to be carried out
				in the succeeding fiscal year (corresponding to those activities listed in
				clauses (i) and (ii) of subparagraph (A)).
							(2)SubmissionNot later than 30 days after the submission
				by the President of the annual budget to Congress, the Director shall submit
				the report required by paragraph (1) to the following congressional
				committees:
							(A)The Committees on
				Agriculture, Appropriations, Natural Resources, Energy and Commerce, and
				Transportation and Infrastructure of the House of Representatives.
							(B)The Committees on Agriculture, Nutrition,
				and Forestry, Appropriations, Environment and Public Works, and Commerce,
				Science, and Transportation of the
				Senate.
							.
			(c)Transparency and
			 accountabilitySection 117 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1267) is amended by adding at the end the following new
			 subsection:
				
					(k)Transparency and
				accountability requirements
						(1)State
				ReportsNot later than 10
				days after the end of each calendar quarter, each State that received funds
				from a Federal agency under subsection (n)(1)(B) shall submit a report to the
				head of the agency that—
							(A)identifies the total amount of funds
				received from the agency under such provisions during the preceding calendar
				quarter;
							(B)identifies the amount of funds received
				from the agency under such provisions during the preceding calendar quarter or
				earlier that were obligated or expended for projects or activities during the
				preceding calendar quarter; and
							(C)contains a list of
				all projects or activities for which the funds were obligated or expended,
				except that such list shall not include personal identifying information of
				individual recipients.
							(2)Agency
				reportsNot later than 30
				days after the end of each calendar quarter, the head of each Federal agency
				that made funds available under subsection (n)(1)(B) to any State shall provide
				the information received in reports submitted under paragraph (1) to the
				Administrator. The Administrator shall publish the information on a publicly
				available website, as provided in paragraph (4).
						(3)Initial
				ComplianceNot later than 180
				days after the date of the enactment of the Chesapeake Bay Program Reauthorization and Improvement
				Act, the head of each Federal agency providing funds under
				subsection (n)(1)(B) shall require, as a condition of receipt of the funds, a
				State recipient of the funds to provide the information required under
				paragraph (1).
						(4)Website
							(A)Website
				requiredThe Administrator
				shall establish and maintain, no later than 30 days after enactment of the
				Chesapeake Bay Program Reauthorization and
				Improvement Act, a user-friendly, public-facing website to foster
				greater accountability and transparency in the use of funds provided under
				subsection (n)(1)(B).
							(B)Content and
				functionThe website shall provide the following:
								(i)Accountability
				information, including findings from audits, inspectors general, and the
				Government Accountability Office.
								(ii)Data on relevant
				economic, financial, grant, and contract information in user-friendly visual
				presentations to enhance public awareness of the use of covered funds.
								(iii)Links to other
				government websites where key information relating to efforts to improve the
				water quality of the Chesapeake Bay watershed may be found.
								(iv)Printable reports
				on covered funds obligated by month to each State and congressional
				district.
								(v)Links to other
				government websites with information concerning covered funds, including
				Federal agency and State websites.
								(C)RevisionsThe
				Administrator shall enhance and update the website as
				necessary.
							.
			(d)Independent
			 evaluation and technical advisory committee for Chesapeake bay
			 programSection 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by inserting
			 after subsection (k), as added by subsection (c), the following new
			 subsection:
				
					(l)Independent
				evaluation and technical advisory committee
						(1)Establishment;
				purposeThere shall be an
				Independent Evaluation and Technical Advisory Committee (in this subsection
				referred to as the advisory committee) established to review and
				report on restoration activities in the Chesapeake Bay ecosystem, including
				relevant topics suggested by the Chesapeake Executive Council and the
				Chesapeake Bay Commission
						(2)AppointmentThe Administrator and the Secretary of
				Agriculture shall appoint the members of the advisory committee, which shall
				consist of the following members:
							(A)One individual affiliated with an
				institution of higher education who has expertise in water quality.
							(B)Two individuals
				who are engineers or scientists from government and academia who have expertise
				in water quality modeling.
							(C)Two individuals
				with professional experience and expertise concerning urban and agricultural
				storm water issues.
							(D)One individual
				with professional experience and expertise concerning urban and suburban
				development.
							(E)One individual
				with professional experience and expertise regarding water quality
				modeling.
							(F)One individual
				affiliated with an environmental or conservation organization.
							(G)One individual
				affiliated with agriculture farm commodity programs.
							(H)One individual affiliated with agriculture
				conservation programs.
							(I)One individual
				with professional experience and expertise in economics.
							(J)One individual
				with professional experience and expertise in agronomy, crop science, or soil
				science.
							(K)One individual
				with professional experience and expertise in wastewater treatment
				systems.
							(L)One individual
				with professional experience and expertise in marine biology or fish and
				wildlife habitats.
							(M)One individual
				with professional experience and expertise in implementing building
				permits.
							(3)TermA
				member of the advisory committee shall be appointed for a term of two years and
				is limited to three terms on the advisory committee.
						(4)BylawsThe advisory committee shall establish such
				bylaws as may be appropriate to enable the advisory committee to carry out its
				duties under this subsection. Such bylaws shall include provisions to prevent
				any conflict of interest, or the appearance of any conflict of interest, in the
				actions taken or recommendations made by the advisory committee or by any
				member. As an advisory committee, the committee has no power to promulgate
				regulations.
						(5)Administrative
				supportThe Department of Agriculture shall be the administering
				agency for the advisory committee.
						(6)Duties
							(A)Administration
				reviewThe advisory committee
				shall provide recommendations to the Administrator and Secretary of Agriculture
				concerning administration of this section.
							(B)Program and
				activities reviewThe
				advisory committee shall review, and provide recommendations to the
				Administrator and Secretary of Agriculture concerning, whether—
								(i)funds authorized
				for the restoration activities are distributed and used in a manner that are
				consistent with the objectives of improving the water quality in the Chesapeake
				Bay ecosystem;
								(ii)mechanisms are in
				place to ensure that restoration activities are properly implemented;
								(iii)mechanisms are in place to ensure that
				progress toward water quality goals for the Chesapeake Bay ecosystem are
				achieved;
								(iv)the allocation of funds reflects each
				Chesapeake Bay State’s responsibility and contribution towards achieving water
				quality goals;
								(v)restoration
				activities are carried out in accordance with this section; and
								(vi)the factual
				information and assumptions incorporated in the Chesapeake Bay model are
				accurate.
								(C)ReportNot later than December 31, 2011, and every
				two years thereafter, the advisory committee shall submit to the Administrator,
				the Secretary of Agriculture, and Congress regarding progress made toward
				reaching water quality goals in the Chesapeake Bay ecosystem.
							(7)CoordinationTo avoid duplication of effort, the
				advisory committee shall coordinate activities with other Federal advisory
				committees working in related areas.
						(8)MeetingsThe
				advisory committee shall meet at least quarterly.
						(9)No regulatory
				authorityThe advisory
				committee does not have the authority to recommend or promulgate
				regulations.
						.
			(e)Nutrient and
			 Sediment Trading Technical GuidelinesSection 117 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1267) is amended by inserting after
			 subsection (l), as added by subsection (d), the following new subsection:
				
					(m)Nutrient and
				Sediment Trading Technical Guidelines
						(1)EstablishmentNot later than May 12, 2012, the
				Administrator, in consultation with the Secretary of Agriculture and Chesapeake
				Bay States shall establish technical guidelines to be used by the Chesapeake
				Bay Nutrient and Sediment Trading Commission in establishing an interstate
				nutrient and sediment trading program for the Chesapeake Bay. Such guidelines
				shall not apply to agricultural and non-industrial private forest lands.
						(2)ElementsThe
				technical guidelines established under this subsection shall, at a
				minimum—
							(A)define and
				standardize nutrient and sediment credits and establish procedures or standards
				for ensuring equivalent water quality benefits for all credits;
							(B)establish
				procedures or standards for nutrient and sediments credits to ensure that
				credit-generating practices from both point sources and nonpoint sources
				(excluding agricultural and forest lands) are achieving reductions in nutrient
				and sediments;
							(C)establish
				procedures or standards for generating, quantifying, trading, banking, and
				applying credits to meet regulatory requirements;
							(D)establish baseline
				requirements, relevant to the credit being traded, that a credit seller must
				meet before becoming eligible to generate saleable credits; and
							(E)incorporate an
				approach under the national pollutant discharge elimination system established
				under section 402 that creates a general approval for trading, thereby avoiding
				the need to reopen or reissue permits to incorporate individual
				trades.
							.
			(f)Authorization of
			 appropriations and grant authoritySection 117 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1267) is amended by inserting after subsection (m), as
			 added by subsection (e), the following new subsection:
				
					(n)Authorization of
				appropriations; grants
						(1)In
				generalThere are authorized
				to be appropriated to the Administrator for each of fiscal years 2010 through
				2015—
							(A)such sums as are necessary to carry out
				this section; and
							(B)such sums as may be necessary to support
				the Chesapeake Bay States in carrying out section 303(d), with priority given
				to Maryland, Virginia, Pennsylvania, and District of Columbia, which shall be
				distributed in the following percentages and for the following purposes:
								(i)30
				percent for grants to any municipal, intermunicipal, interstate, or State
				agency for construction of publicly owned treatment works, as defined in
				section 212.
								(ii)35 percent for grants to any municipality
				that operates a municipal separate stormwater sewage system under section
				402(p).
								(iii)35 percent to the Secretary of Agriculture
				to carry out section 1240Q(i) of the Food Security Act of 1985 (16 U.S.C.
				3839bb–4(i)).
								(2)Availability of
				fundsAmounts appropriated
				pursuant to the authorization of appropriations in paragraph (1) shall remain
				available until expended.
						(3)Reservation of
				funds for states
							(A)Reservation
				percentagesOf the amounts
				appropriated pursuant to the authorization of appropriations in paragraph
				(1)(B), the Administrator shall reserve the following percentages for
				allocation pursuant to subparagraph (B):
								(i)10
				percent in fiscal year 2011.
								(ii)20 percent in
				fiscal year 2013.
								(iii)50 percent in
				fiscal year 2015.
								(B)Allocation to
				statesThe Administrator
				shall allot the amounts reserved pursuant to subparagraph (A) among States in
				each fiscal year based on the Administrator’s finding, in consultation with the
				Secretary of Agriculture, that the States have made sufficient progress toward
				meeting water quality goals and are properly managing financial resources
				intended to enable each State in meeting its water quality goals. The
				Administrator, in consultation with the Secretary, shall base the finding upon
				the report of the advisory committee required under subsection
				(l).
							.
			(g)Total maximum
			 daily load for nitrogen, phosphorus, or sediment for Chesapeake
			 BaySection 117 of the Federal Water Pollution Control Act (33
			 U.S.C. 1267) is amended by inserting after subsection (n), as added by
			 subsection (f), the following new subsection:
				
					(o)Total maximum
				daily load for nitrogen, phosphorus, or sediment for Chesapeake Bay
						(1)TMDL
				durationA total maximum
				daily load established under section 303(d) for nitrogen, phosphorus, or
				sediment for the Chesapeake Bay and its tributaries may include load
				expressions for wasteload allocations or load allocations using time frames
				other than daily (such as annual, monthly, or seasonal) for sectors, including
				agriculture, where non-daily wasteload or load allocations are most appropriate
				to implement applicable water quality standards.
						(2)Adaptive
				managementIf a Chesapeake
				Bay State develops a plan to implement a total maximum daily load under section
				303(d) for phosphorus, nitrogen, or sediment for the Chesapeake Bay or its
				tributaries that provides for reductions in loading through an iterative
				process that employs adaptive management principles, permits may be issued
				under section 402 for new or existing discharges that include waste load
				allocations consistent with the plan and that demonstrate progress towards
				achieving the waste load allocation, whether by treatment, trading, or other
				means, in accordance with the schedule provided in the plan, as determined by
				the permit issuing authority. In assessing sufficient progress by municipal
				dischargers and other point sources toward meeting water quality goals and
				plans, the Administrator and the States should take into account the
				availability, cost, effectiveness, and appropriateness of practices,
				techniques, methods, or other provisions for the control of such pollutants to
				meet the requirements of section 402(p).
						(3)Options for
				offsetting of stormwater management requirementsIn order to meet Federal or State water
				quality requirements in the Chesapeake Bay ecosystem, an individual or entity
				undertaking land development activities requiring the management of stormwater
				by on-site infiltration shall be permitted to meet the applicable infiltration
				requirements by paying to offset them through the establishment of equivalent
				stormwater management practices off-site within the Chesapeake Bay ecosystem.
				Offsetting stormwater management practices shall include, at a minimum, the
				establishment on agricultural lands of riparian forest buffers, streambank
				fencing, or other best management
				practices.
						.
			3.Establishment of
			 independent commission to oversee and administer nutrient and sediment trading
			 program for Chesapeake Bay StatesThe Federal Water Pollution Control Act is
			 amended by inserting after section 117 (33 U.S.C. 1267) the following new
			 section:
			
				117A.Chesapeake Bay
				Nutrient and Sediment Trading Commission
					(a)DefinitionsIn
				this section:
						(1)CommissionThe term Commission means
				the Chesapeake Bay Nutrient and Sediment Trading Commission.
						(2)Chesapeake Bay
				StateThe term
				Chesapeake Bay State means Delaware, Maryland, New York,
				Pennsylvania, Virginia, West Virginia, and the District of Columbia.
						(3)Chesapeake
				Executive CouncilThe term Chesapeake Executive
				Council means the signatories to the Chesapeake Bay Agreement.
						(4)Chesapeake bay
				agreementThe term
				Chesapeake Bay Agreement means the formal, voluntary agreements
				executed to achieve the goal of restoring and protecting the Chesapeake Bay
				ecosystem and the living resources of the Chesapeake Bay ecosystem and signed
				by the Chesapeake Executive Council.
						(5)NutrientThe
				term nutrient means nitrogen and phosphorous.
						(b)Establishment of
				Commission; purpose
						(1)In
				generalThere is established
				a Chesapeake Bay Nutrient and Sediment Trading Commission to oversee and
				administer the nitrogen and phosphorus trading program for the Chesapeake Bay
				States to insure credits are generated to attract market participants and
				facilitate trading mechanisms among and within States to meet water quality
				goals.
						(2)Independent
				establishmentThe Commission shall be an independent
				establishment, as defined in section 104 of title 5, United States Code.
						(3)LocationThe Commission shall be housed at the
				Office of the Chesapeake Bay Program directed by the Chesapeake Executive
				Council in accordance with the Chesapeake Bay Agreement.
						(c)Duties
						(1)Credits for
				water quality tradingIn
				consultation with market developers and appropriate Federal agencies, the
				Commission shall develop a system to facilitate and generate credits for
				interstate water quality trading in the Chesapeake Bay States.
						(2)Water quality
				trading registryThe
				Commission shall obtain information from the Administrator, the Secretary of
				Agriculture, and other Federal agencies to operate and oversee a registry for
				interstate water quality trading in the Chesapeake Bay States.
						(3)Trade
				recordkeepingThe Commission
				shall develop and maintain a system to record specific interstate water quality
				trades in the Chesapeake Bay States.
						(4)Point source and
				non-point source tradesIn
				consultation with market developers and appropriate Federal agencies, the
				Commission shall develop a system to allow for trading to occur between point
				source and non-point source dischargers in the Chesapeake Bay States.
						(5)Consistency with
				state programThe Commission shall not establish or operate a
				program that conflicts with or modifies a State program.
						(d)Use of technical
				guidelinesThe Commission
				shall rely on the Administrator to provide technical guidelines under section
				117(m) and the Secretary of Agriculture to provide technical guidelines under
				section 1245(b) of the Food Security Act of 1985 (16 U.S.C. 3845(b)).
					(e)Members of
				commission
						(1)CompositionThe Commission shall consist of five
				members, of which—
							(A)one member shall
				be appointed by the Secretary of Agriculture;
							(B)one member shall be appointed by the
				Administrator of the Environmental Protection Agency; and
							(C)three members
				shall be appointed by the governors from each of the signatory States of the
				Bay Agreement.
							(2)Special
				considerationsWith regard to the members appointed under
				paragraph (1)(C)—
							(A)one member shall
				be a representative of the general public;
							(B)not more than two of the members may have
				similar professional experience or expertise in the same field; and
							(C)at least one of the members shall be
				experienced in a market based pollutant trading mechanism.
							(3)TermsThe
				members of the Commission shall serve a term of five years and may be
				reappointed.
						(4)ChairpersonThe members of the Commission shall
				designate one of the members to serve as chairperson.
						(5)MeetingsThe
				Commission shall meet at the call of the chairperson or a majority of its
				members.
						(f)Officers and
				staffThe Commission may appoint, employ, fix the pay of, and
				provide other allowances and benefits for such officers and employees of the
				Commission as the members determine to be appropriate.
					(g)DurationThe
				Commission shall terminate on September 30,
				2015.
					.
		4.Chesapeake Bay
			 watershed assurance standardsSection 1240Q of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–4) is amended by adding at the end the following new
			 subsection:
			
				(i)Chesapeake Bay
				watershed assurance standards
					(1)PurposeThe purpose of this subsection is to
				develop environmental assurance standards for the Chesapeake Bay States to use
				to ensure that farmers and non-industrial private forest landowners in the
				Chesapeake Bay watershed are implementing conservation activities to fulfill
				water quality regulations under applicable Federal and State law.
					(2)Duties of
				Secretary
						(A)Establishment of
				standardsFor the purposes of
				this section, the Secretary shall use existing State partnerships and programs
				to establish standards for risk assessment, conservation planning,
				verification, water quality, and auditing practices that Chesapeake Bay States
				can incorporate in their State management plan under section 117(g)(1) of the
				Federal Water Pollution Control Act (33 U.S.C. 1267(g)(1)).
						(B)Technical
				assistanceThe Secretary
				shall provide conservation technical assistance—
							(i)to
				educate agricultural and private forest landowners in the Chesapeake Bay
				watershed regarding State and Federal regulatory water quality requirements and
				possible activities they could undertake to come into compliance with the
				regulations; and
							(ii)to assist such
				landowners in conservation planning that will achieve and maintain regulatory
				compliance.
							(C)Memorandum of
				understandingThe Secretary
				may enter into a memorandum of understanding with the Administrator of the
				Environmental Protection Agency and with the Chesapeake Bay States to
				coordinate conservation planning for agricultural and non-industrial private
				forest lands to meet applicable State water quality requirements.
						(3)Effect of
				assurance standardsAgricultural and private forest landowners
				who develop and implement a conservation plan in accordance with this
				subsection shall be deemed to be in full compliance with applicable Federal and
				State water quality requirements under section 303(d) of the Federal Water
				Pollution Control Act (33 U.S.C. 1313(d)).
					(4)DefinitionsIn this subsection:
						(A)Chesapeake Bay
				StateThe term
				Chesapeake Bay State means Delaware, Maryland, New York,
				Pennsylvania, Virginia, West Virginia, and the District of Columbia.
						(B)Conservation
				planningThe term
				conservation planning has the same meaning as established for
				such term in the Natural Resources Conservation Service field office technical
				guide, comprehensive nutrient management plans, and nutrient management
				plans.
						.
		5.Technical
			 guidelines for environmental services markets
			(a)Types of
			 guidelines required
				(1)Additional
			 guidelinesSection 1245(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3845(b)) is amended by striking
			 paragraphs (1), (2), and (3) and inserting the following new paragraphs:
					
						(1)Methodologies for quantifying environmental
				service benefits.
						(2)Baseline
				methodologies for environmental service benefits.
						(3)Methodologies to
				account for reversals and leakage for environmental services markets.
						(4)Methodologies for
				verification of the environmental service benefits.
						(5)A protocol to
				report environmental service benefits.
						(6)A registry to
				collect, record, and maintain the benefits measured.
						(7)A procedure to
				verify and ensure compliance of the environmental service
				benefits.
						.
				(2)Conforming
			 amendmentsSection 1245(c)(1)
			 of the Food Security Act of 1985 (16 U.S.C. 3845(c)(1)) is amended—
					(A)by striking paragraph (2)
			 and inserting paragraph (5); and
					(B)by striking
			 paragraph (3) and inserting paragraph (6).
					(b)Additional
			 requirementsSection 1245 of the Food Security Act of 1985 (16
			 U.S.C. 3845) is amended by adding at the end the following new
			 subsections:
				
					(f)List of eligible
				activities
						(1)List
				requiredThe Secretary shall
				publish a list of eligible domestic agricultural and forestry activities that
				result in environmental service benefits.
						(2)Deadline;
				publicationNot later than 14 months after the date of the
				enactment of the Chesapeake Bay Program
				Reauthorization and Improvement Act, the Secretary shall publish
				in the Federal Register the list of domestic agricultural and forestry
				activities that are eligible for the guidelines established under subsection
				(a).
						(3)RecommendationsIn
				preparing the list under this subsection, the Secretary shall take into
				consideration the recommendations of the entities referred to in subsection
				(e).
						(4)Additions and
				revisionsNot later than four
				years after the date of the enactment of the Chesapeake Bay Program Reauthorization and Improvement
				Act, and every two years thereafter, the Secretary shall add to
				and revise the list prepared under this subsection. The additions and revisions
				shall be made only after the Secretary provides an opportunity for public
				notice of and an opportunity for comment on the proposed additions and
				revisions.
						(g)Guidelines for
				provision of technical assistance
						(1)Verification
				guidelinesAs part of the regulations promulgated under this
				title, the Secretary shall establish guidelines for the provision of technical
				assistance to ensure—
							(A)that environmental
				service benefits have been implemented properly; and
							(B)the quantification
				of the benefits have resulted in an environmental benefit.
							(2)Technical
				Assistance Provider AccreditationAs part of the regulations
				promulgated under this title, the Secretary shall establish a process and
				requirements for periodic accreditation of certified technical assistance
				providers for environmental service benefits to ensure that those technical
				service providers are professionally qualified and have no conflicts of
				interest. Each technical service provider meeting the requirements for
				accreditation in accordance with this paragraph shall be listed in a publicly
				accessible database, which shall be maintained and updated by the
				Secretary.
						.
			6.Chesapeake Bay
			 watershed pilot program for creating environmental service
			 marketsSection 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended by inserting after
			 subsection (i), as added by section 102, the following new subsection:
			
				(j)Pilot program
				for creating environmental service markets
					(1)EstablishmentThe Secretary shall establish a pilot
				program for the Chesapeake Bay watershed for the facilitation of creating
				environmental service markets based on the guidelines outlined in section 1245
				as long as those environmental service benefits do not result in taking
				eligible land wholly out of agricultural production. The Secretary shall ensure
				that the pilot program is consistent with the policies, protocols, and
				regulations established under existing environmental service markets in the
				Chesapeake Bay watershed.
					(2)Transmission of
				data to Chesapeake Bay Nutrient and Sediment Trading CommissionThe Secretary shall transmit to the
				Chesapeake Bay Nutrient and Sediment Trading Commission such data acquired by
				the Secretary as may be necessary to the effective administration of nutrient
				and sediment trading programs administered by the Commission under section 117A
				of the Federal Water Pollution Control
				Act.
					.
		
